Citation Nr: 1723485	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-18 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969 and from September 1974 to May 1975.  The Veteran was awarded a Purple Heart and a Combat Infantryman Badge, among other decorations.  

This case comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office that granted service connection for PTSD. 

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in July 2015, when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  An August 11, 2016 VA treatment record noted that the Veteran had a follow up appointment scheduled on August 24, 2016.  Treatment records subsequent to August 23, 2016 have not been associated with the claims file.  Additionally, an April 25, 2012 treatment record noted that the Veteran was participating in VA vocational rehabilitation.  To date, the Veteran's complete vocational rehabilitation folder has not been associated with the record.  Accordingly, on remand updated VA treatment records and the Veteran's complete vocational rehabilitation folder should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).
In accordance with the July 2015 remand directives, the Veteran was provided a VA PTSD examination in September 2015.  However, the Board finds that the examination report is internally inconsistent and inconsistent with the evidence       of record.  Specifically, the examiner stated that the Veteran had fatigue, memory disturbances, decreased energy, and decreased energy and appetite that were related 
to a recent surgery and not related to the Veteran's PTSD.  However, later in the report the examiner stated that the Veteran had other symptoms attributable to PTSD, not listed above, which included fatigue, memory disturbances, decreased energy,   and decreased energy and appetite since surgery. Additionally, the examiner opined that the Veteran's PTSD was in remission, that his PTSD had no effect on his occupational and social functioning, and did not require continuous medication.  Nevertheless, those findings are inconsistent with VA mental health treatment records prior to and subsequent to the examination, which note the Veteran was isolative; avoided crowds; had nightmares, flashbacks, and an exaggerated startle response;     had intermittent thoughts of hurting himself or others; and required intermittent medication management.  In light of the above, the Board finds that a new VA      PTSD examination is warranted. 

Accordingly, the case is REMANDED for the following actions:
 
1.  Obtain VA treatment records dating since August 23, 2016 and associate them with the claims file.

2.  Obtain and associate the Veteran's complete VA vocational rehabilitation counseling folder, to include all evaluations and narrative reports.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  Ask the Veteran to provide the names and addresses of any medical care providers who have treated him for his PTSD.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

4.  After the above development is completed, schedule the Veteran for a VA examination to address the extent and severity of his PTSD.  The claim file must be made available to the examiner.  All tests deemed necessary    are to be conducted.  The examiner should address all symptomatology of the Veteran's PTSD.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should  be furnished a supplemental statement of the case and given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.   This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




